Order filed April 19, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00769-CV
                                   ____________

                              JANICE TAYLOR, Appellant

                                           V.

                  KUBALA PUBLIC ADJUSTERS, INC., d/b/a
                KUBALA AND COMPANY ADJUSTERS, Appellee


                On Appeal from the County Civil Court at Law No. 1
                              Harris County, Texas
                          Trial Court Cause No. 989268


                                      ORDER

      Appellant=s brief was due November 3, 2011. No brief was filed. On January 13,
2012, this court ordered appellant to file a brief in this appeal on or before February 6,
2012, or the appeal would be dismissed for want of prosecution. See Tex. R. App. P.
42.3(b). Appellant requested and was granted an extension of time to file her brief until
March 22, 2012, so that she would have additional time to retain counsel. Appellant=s


                                            1
brief was filed on March 23, 2012. Although the brief shows on its cover that it was filed
by counsel, Grady Marie Paris, the brief was signed by appellant, individually.

       The court has determined that appellant has not properly presented this cause in her
brief. Appellant failed to substantially comply with Rule 38 of the Texas Rules of
Appellate procedure. In particular, appellant has failed to provide adequate citations to
the record and to authority to support the issues presented. Tex. R. App. P. 38.1(g), (i).

       Accordingly, pursuant to Rule 38.9(b), the court STRIKES appellant’s brief and
orders appellant to file an amended brief in compliance with the Texas Rules of Appellate
Procedure.    Appellant=s amended brief is due May 21, 2012, and appellee’s responsive
brief shall be due thirty days after appellant=s revised brief is filed.

         If appellant fails to file an amended brief incompliance with the rules as ordered
herein, the appeal will be dismissed for want of prosecution. See Tex. R. App. P. 42.3(b).

                                            PER CURIAM




                                                2